        Case: 1:18-cv-02517-SO Doc #: 20 Filed: 10/10/19 1 of 1. PageID #: 86




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

 SHEA WILLIS,

      Plaintiff,                                         Case No. 1:18-cv-02517-SO

 v.                                                      Honorable Judge Solomon Oliver, Jr.

 CAPITAL ONE AUTO FINANCE, INC.,

      Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, SHEA

WILLIS and the Defendant CAPITAL ONE AUTO FINANCE, A DIVISION OF CAPITAL ONE,

N.A., incorrectly named as “Capital One Auto Finance, Inc,” through their respective counsel that

the above-captioned action is dismissed, with prejudice pursuant to Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.


Dated: October 10, 2019                        Respectfully Submitted,

SHEA WILLIS                                    CAPITAL ONE AUTO FINANCE, A DIVISION
                                               OF CAPITAL ONE, N.A.

/s/ Joseph S. Davidson                         /s/ Jennifer L. Majewski (with consent)
Joseph S. Davidson                             Jennifer L. Majewski
Counsel for Plaintiff                          Counsel for Defendant
Sulaiman Law Group, LTD.                       Pilgrim Christakis LLP
2500 S. Highland Ave., Ste. 200                321 North Clark Street, 26th Floor
Lombard, Illinois 60148                        Chicago, Illinois 60654
Phone: (630) 575-8181                          Phone: (312) 939-0953
jdavidson@sulaimanlaw.com                      jmajewski@pilgrimchristakis.com
